  Case 18-04736       Doc 23    Filed 10/18/18 Entered 10/18/18 15:12:14            Desc Main
                                  Document     Page 1 of 4
                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                       )       CHAPTER 7
                                             )
AGNIESZKA KORSAK,                            )       CASE NO. 18-04736
                                             )
                      DEBTOR.                )       HON. LASHONDA A. HUNT

                                    NOTICE OF MOTION

        PLEASE TAKE NOTICE that on Wednesday, October 31, 2018, at 10:00 a.m., I shall
appear before the Honorable LaShonda A. Hunt, Bankruptcy Judge in Courtroom 719, at the
Everett McKinley Dirksen Federal Building, 219 S. Dearborn Street, Chicago, or any other
Bankruptcy Judge who may be sitting in her place and shall present a Motion of the United States
Trustee to Approve Voluntary Waiver of Discharge, a copy of which is attached and is served
on you.


                                                     /s/ M. Gretchen Silver
                                                     M. Gretchen Silver, Attorney
                                                     OFFICE OF THE U.S. TRUSTEE
                                                     219 South Dearborn Street, Room 873
                                                     Chicago, Illinois 60604
                                                     (312) 353-5054



                                CERTIFICATE OF SERVICE

       I, M. Gretchen Silver, an attorney, state that on October 18, 2018, pursuant to Local Rule
9013-1(D) the Notice of Motion and Motion of the United States Trustee to Approve
Voluntary Waiver of Discharge were filed and served on all parties, either via the Court’s
Electronic Notice for Registrants or via First Class Mail, as indicated on the service list below.

                                                     /s/ M. Gretchen Silver




                                                 1
 Case 18-04736      Doc 23     Filed 10/18/18 Entered 10/18/18 15:12:14   Desc Main
                                 Document     Page 2 of 4
                                       SERVICE LIST

Registrants Served Through the Court’s Electronic Notice:


      N. Neville Reid nreid@foxswibel.com, nreid@ecf.epiqsystems.com
      Michael J Worwag mjworwag@gmail.com



Parties Served via First Class Mail:

Agnieszka Korsak
8919 Oketo Avenue
Morton Grove, IL 60053

Mercedes-Benz Financial Services USA LLC
c/o BK Servicing LLC
PO Box 131265
Roseville, MN 55113

PRA Receivables Management LLC
PO Box 41021
Norfolk, VA 23541




                                            2
  Case 18-04736          Doc 23    Filed 10/18/18 Entered 10/18/18 15:12:14            Desc Main
                                     Document     Page 3 of 4


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

IN RE:                                          )       CHAPTER 7
                                                )
AGNIESZKA KORSAK,                               )       CASE NO. 18-04736
                                                )
                         DEBTOR.                )       HON. LASHONDA A. HUNT


                      MOTION OF THE UNITED STATES TRUSTEE TO
                     APPROVE VOLUNTARY WAIVER OF DISCHARGE

         NOW COMES Patrick S. Layng, the United States Trustee for the Northern District of

Illinois (hereinafter referred to as the “U.S. Trustee”), by his attorney, M. Gretchen Silver, and

moves this Court, pursuant to 11 U.S.C. § 727(a)(10) to approve the waiver of discharge executed

by the Debtor, Agnieszka Korsak (the “Debtor”), and for other relief. In support thereof, the U.S.

Trustee states:

         1.       This is a core proceeding concerning the administration of the estate pursuant to 28

U.S.C. § 157(b)(2)(A) which this Court may hear and determine pursuant to Internal Operating

Procedure 15(a) and Local Rule 40.3.1 of the United States District Court for the Northern District

of Illinois.

         2.       A voluntary bankruptcy proceeding was filed by the Debtor on February 21, 2018.

N. Neville Reid was appointed the Chapter 7 trustee for the case. Debtor’s counsel is Michael J.

Worwag.

         3.       The Debtor, after consulting with counsel, has agreed to waive her discharge under

11 U.S.C. §727(a)(10) and has executed such a waiver, a copy of which is attached as Exhibit A.




                                                    1
  Case 18-04736       Doc 23     Filed 10/18/18 Entered 10/18/18 15:12:14          Desc Main
                                   Document     Page 4 of 4


       WHEREFORE, the U.S. Trustee respectfully requests that this Court enter an order

approving the Debtor’s waiver of discharge under 11 U.S.C. §727(a)(10) and for any further relief

that this Court deems just and equitable.



                                                    RESPECTFULLY SUBMITTED:


                                                    PATRICK S. LAYNG
                                                    UNITED STATES TRUSTEE


DATED: October 18, 2018                     By:     /s/ M. Gretchen Silver
                                                    M. Gretchen Silver, Attorney
                                                    OFFICE OF THE U.S. TRUSTEE
                                                    219 South Dearborn Street, Room 873
                                                    Chicago, Illinois 60604
                                                    (312) 353-5054




                                               2
